PER CURIAM.
*1002We reverse the adjudication of delinquency for two counts of possession of drug paraphernalia and remand for entry of a judgment of dismissal. The evidence presented at the adjudicatory hearing failed to establish that the residue on the alleged paraphernalia was a controlled substance. Therefore, the State failed to establish a prima facie case of use or possession with intent to use paraphernalia pursuant to section 893.147(1), Florida Statutes (2016), and the motion for judgment of dismissal should have been granted. See M.M. v. State, 152 So.3d 121, 123-24 (Fla. 3d DCA 2014).
Reversed and remanded.
VILLANTI, BLACK, and SALARIO, JJ., Concur.